FOR PUBLICATION


ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

JERFFREY L. SANFORD                           GREGORY F. ZOELLER
South Bend, Indiana                           Attorney General of Indiana

                                              ANGELA N. SANCHEZ
                                              Deputy Attorney General
                                              Indianapolis, Indiana

                                                                      Apr 10 2013, 8:30 am

                              IN THE
                    COURT OF APPEALS OF INDIANA

VALENTIN ESCOBEDO,                            )
                                              )
     Appellant-Defendant,                     )
                                              )
              vs.                             )      No. 71A03-1202-CR-60
                                              )
STATE OF INDIANA,                             )
                                              )
     Appellee-Plaintiff.                      )


                    APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                        The Honorable Jane Woodward Miller, Judge
                              Cause No. 71D01-0812-FA-49


                                    April 10, 2013

                            OPINION – FOR PUBLICATION

PYLE, Judge
                                   STATEMENT OF THE CASE

          Valentin Escobedo (“Escobedo”) appeals his convictions and sentence, following

a jury trial, for Class A felony battery1 and Class D felony neglect of a dependent.2

          We affirm.

                                           ISSUES

          1.       Whether the trial court abused its discretion in its decisions
                   regarding admission and exclusion of certain evidence.

          2.       Whether Escobedo’s sentence is inappropriate pursuant to Indiana
                   Appellate Rule 7(B).

                                            FACTS

          Escobedo and his wife, Kristina Byers-Escobedo (“Kristina”), had two children: a

son, O.E., who was born in August 2003; and a daughter, M.E., who was born in July

2006. While Kristina worked full-time, the children were watched by either Escobedo,

who worked part-time, or by a babysitter, Lisa Rupert (“the babysitter”).

          In December 2006, Escobedo, who was watching five-month-old M.E., called

Kristina and told her that M.E.’s elbow was swollen. Escobedo told her that M.E. had

been in her swing when he heard her cry out and then saw three-year-old O.E. run from

the swing. The following day, Kristina took M.E. to the doctor, where the doctor set

M.E.’s elbow and put it in a sling.

          In January 2007, M.E. was admitted to the hospital for a respiratory problem. At

that same time, her elbow continued to be swollen. An x-ray taken of M.E.’s elbow


1
    Ind. Code § 35-42-2-1(a)(5).
2
    I.C. § 35-46-1-4.
                                               2
revealed that she had a fractured elbow. While at the hospital, orthopedist, Dr. Robert

Clemency, Jr. (“Dr. Clemency”), also performed a skeletal survey of M.E. and found that

she also had prior fractures of her left clavicle and her 8th rib that were estimated to be

approximately two weeks old. Given M.E.’s young age and the “constellation of [her]

injuries” that did not seem accidental, Dr. Clemency suspected child abuse and contacted

Child Protective Services, which is part of the Department of Child Services (“DCS”).

(Vol. VII Tr. 41).3 DCS then removed M.E. from the home and placed her with her

maternal grandmother.4

          In July 2007, DCS returned M.E. to Kristina on the condition that Escobedo not

live in the house.        Escobedo was, however, able to have visitation with M.E.                  In

September 2007, when Escobedo was visiting M.E., Kristina and Escobedo noticed that

M.E. had some sort of problem with her tongue. When they took M.E. to the hospital,

Escobedo told hospital staff that his address was the same as Kristina’s address.

Thereafter, DCS removed M.E. from Kristina a second time and again placed M.E. with

her maternal grandmother. DCS returned M.E. to Kristina and Escobedo in December

2007.

          In 2008, M.E. sustained various injuries while under Escobedo’s care.                    For

example, in June 2008, Escobedo called Kristina while she was at work and told her that

3
  The record before us includes a twelve-volume transcript, two volumes of which are separately
paginated and labeled as “Addendum.” We will refer to the Addendum containing the October 13, 2011
pretrial hearing as “A-1 Tr.” and will refer to the Addendum containing the October 24, 2011 hearing on
the morning of the jury trial as “A-2 Tr.” The remaining ten volumes are also separately paginated.
Thus, we will refer to the specific volume number when citing to these volumes of the transcript (e.g.,
“Vol. I Tr.”, “Vol. II Tr.”, “Vol. III Tr.”, etc.).
4
    DCS did not remove O.E. from the home.
                                                  3
M.E. had fallen out of her crib and had hurt her arm. When Kristina got home, she saw

that M.E.’s arm was swollen, and she was not using it. Kristina and Escobedo did not

immediately seek medical treatment, but a couple of days later, they took M.E. to have

her arm checked at the Hancock Regional Hospital emergency room in Greenfield,

Indiana, which is approximately a three-hour drive from their home in South Bend. X-

rays taken at the hospital did not reveal a fracture, and the emergency room doctor

diagnosed her as having a dislocated elbow or nursemaid’s elbow.

      In the Fall of 2008, M.E. injured her leg while in Escobedo’s care. Escobedo told

Kristina that M.E. had gotten her leg caught in the rail of the crib. The injury caused

M.E. to walk with a limp and to favor one leg. When M.E. was with the babysitter, she

was not able to bear weight on her injured leg. Escobedo and Kristina did not seek

medical treatment for M.E.’s limp “because it seemed to go away.” (Vol. I Tr. 72).

      In October 2008, Escobedo called Kristina at work and told her that M.E. had

fallen on the carpeted floor in the hallway and had gotten a black eye. When Kristina

returned from work, she saw that M.E.’s eye was a little swollen and that she had a bruise

under her eye.

      On December 2, 2008, around 7:00 p.m., Kristina left the house to go workout and

then to a movie with some friends. Escobedo stayed at home with five-year-old O.E. and

two-year-old M.E. When Kristina left the house, M.E. was watching television with O.E.

Escobedo made dinner for the children and put them to bed around 9:30 p.m. Kristina

called Escobedo around 10:30 p.m. and told him that she was on her way home and that



                                            4
she would pick up some food for him from a fast food restaurant. She asked about the

children, and Escobedo said they were asleep.

       After getting the food, Kristina returned home and was sitting in her car in the

driveway when she received a phone call from Escobedo. Escobedo told Kristina that

she needed to come inside the house because M.E. had vomited and he needed help

cleaning her. When Kristina went into the house, Escobedo was on the sofa holding

M.E., who was wrapped in a blanket and wearing only a diaper. Kristina went to check

on M.E. and noticed that M.E. had some scrapes on her cheek and chin that had not been

there before Kristina went to the movies. Kristina stroked M.E.’s hair and felt that it was

a “little stiff” and a “little wet.” (Vol. I Tr. 39). When Kristina stroked the side of M.E.’s

face, she noticed that M.E.’s face was swollen and that M.E. was not responding. When

Kristina asked what had happened, Escobedo lied to Kristina and told her that he did not

know and that he “found [M.E.] like that.” (Vol. V Tr. 33). Escobedo told Kristina that

he had heard M.E. vomit, “found her in her crib[,]” and then cleaned her up. (Vol. I Tr.

40). Upon seeing that M.E. had her eyes “half open[,]” was not moving, and remained

unresponsive, Kristina told Escobedo that they needed to take M.E. to the hospital. (Vol.

I Tr. 41).

       Kristina and Escobedo drove O.E. to Escobedo’s parents’ house and then took

M.E. to the emergency room at St. Joseph Regional Medical Center, where they arrived

around 11:30 p.m.       When they arrived at the hospital, M.E. was unconscious,

unresponsive, and her right temporal area was swollen. Kristina told medical personnel



                                              5
that she and Escobedo found M.E. unconscious in her crib and that they needed someone

to examine her.

        Upon examining M.E., the emergency room doctor, Dr. Kurtis Dejong (“Dr.

Dejong”), saw that M.E. was in “critical condition” and had a “large amount of swelling”

to her right temporal parietal area. (Vol. II Tr. 163, 164). Dr. Dejong performed a CAT

scan, which revealed that M.E. had a skull fracture—which measured fourteen

centimeters in length—on the right side of her head and a subdural hematoma.5 Dr.

Dejong intubated M.E. and contacted a neurosurgeon at Memorial Hospital, which had a

pediatric intensive care unit (“PICU”).

        After M.E. was transferred to Memorial Hospital, a neurosurgeon, Dr. Stephen

Smith (“Dr. Smith”), performed emergency surgery on M.E. to remove some of the blood

built up from the subdural hematoma. Dr. Smith also removed a portion of M.E.’s skull

to accommodate the brain swelling.

        After surgery, M.E. was placed on a breathing machine and transferred to the

PICU. While she was in the PICU, doctors performed additional CAT scans and x-rays

of M.E. The tests revealed that M.E. had multiple old rib fractures, old fractures of the

distal portion of both humerus bones in her arms, as well as an old fracture of her left

tibia bone in her leg. A physical examination of M.E. also revealed that she had several

contusions on various parts of her body.




5
  A subdural hematoma is a large pocket of blood situated between the inner part of the skull and the brain
tissue.

                                                    6
        During the afternoon of December 3, 2008, South Bend Police Detective Brian

Young (“Detective Young”) interviewed Escobedo at the South Bend Police Department.

During the interview, Escobedo was accompanied by his attorney.6                        Escobedo told

Detective Young that he and Kristina were in the living room when they heard M.E.

vomit. Escobedo said that he went into M.E.’s room and found M.E. lying on her back,

with her eyes half open, and covered in vomit. Escobedo told the detective that he

changed M.E.’s diaper, wrapped her in a blanket, and took her to the living room.

Escobedo stated that when he and Kristina noticed that M.E. had some swelling on her

head and saw that she was unresponsive, they took her to the emergency room. Escobedo

claimed that M.E. was fine when she went to bed, and he denied doing anything to M.E.

that would have caused her head injury.

        That same day, at 5:29 p.m., M.E. was pronounced brain dead. Thereafter, doctors

took M.E. into surgery so that they could harvest some of her organs for transplantation

purposes. Doctors were able to take and use M.E.’s heart and kidneys but they did not

take her liver because it had scar tissue or fibrosis and the presence of hemosiderin,

which indicated that bleeding had previously occurred in that area of the liver. The

pathologist, Dr. Joseph Prahlow (“Dr. Prahlow”), opined that the scarring or fibrosis on

M.E.’s liver was from a previous injury that would have been traumatic in nature or

caused by a blunt force impact. The autopsy of M.E. indicated that she also had some

scarring or fibrosis in her pancreas; bruising to her brain; perioptic nerve and retinal


6
 At that time, Escobedo was represented by attorney Rudy Monterrosa. While Escobedo spoke English
during the interview, police also had a Spanish speaking police officer in the room to act as a translator
when Escobedo needed assistance.
                                                    7
hemorrhaging; and healing fractures in four of her ribs and her left humerus. The autopsy

also indicated that M.E.’s cause of death was a craniocerebral trauma and that the manner

of death was homicide.

        On December 8, 2008, the State charged Escobedo with Count 1, Class A felony

battery and Count 2, Class B felony neglect of a dependent. When the State charged

Escobedo with neglect of a dependent, it limited the allegations of neglect to injuries

sustained by M.E. in 2008. Later, in January 2010, the State added a third count and

charged Escobedo with murder, a felony.

        On October 13, 2011, the trial court held a pretrial hearing to discuss evidentiary

issues prior to the upcoming October 24th jury trial.                  In relevant part, the parties

discussed issues relating to the admissibility of evidence regarding injuries that M.E.

suffered in 2007—including a left clavicle fracture, a left elbow fracture, and a rib

fracture—which led to DCS’s removal of M.E. from the home. In an effort to introduce

evidence of these 2007 injuries, the State verbally moved to amend the charging

information on the neglect of a dependent charge to include the beginning date of 2007,

instead of 2008 as listed on the information.7 Escobedo objected to the amendment based

on prejudice to Escobedo to have to defend against these 2007 injuries. The trial court

denied the State’s motion to amend the charging information.

        The trial court, however, discussed the possibility that evidence of the 2007

injuries could nevertheless be admissible on cross examination of Escobedo’s medical

7
  In the course of discussing whether the State would be allowed to amend the neglect of a dependent
charge, the prosecutor made a reference to other evidence that would be presented at trial to support the
neglect of a dependent charge, including Dr. Prahlow’s findings regarding M.E.’s injuries to her liver and
pancreas.
                                                    8
witnesses if they opened the door to such evidence with their testimony. Escobedo’s

attorney acknowledged that possibility and stated that he planned to call Dr. Ronald

Uscinski (“Dr. Uscinski”), who would testify about M.E.’s skull injury and whether or

not it was the result of abuse. The State then indicated that it would file a 404(b) notice,

and the trial court stated it would address the issue thereafter.

       One week prior to trial, on October 17, 2011, the State filed a notice of intent to

introduce 404(b) evidence, indicating that it was going to seek to introduce evidence of

M.E.’s injuries suffered in 2007 (i.e., left clavicle fracture, left elbow fracture, rib

fracture) because Escobedo was planning to introduce the issue of “accident” by calling

Dr. Uscinski as a witness. (App. 206). Escobedo filed a response, contending that Dr.

Uscinski’s testimony would not raise the issue of accident regarding these 2007 injuries.

       In the days leading up to trial, Escobedo filed two additional witness lists. He

filed the first one on October 18, 2011, and listed Dr. Marvin Miller (“Dr. Miller”) as a

defense witness. Then, late in the day on October 21, 2011, which was the Friday before

the start of the Monday jury trial, Escobedo filed an additional witness list, naming Dr.

Peter Stephens (“Dr. Stephens”) as a defense witness.

       The trial court commenced an eleven-day jury trial on October 24, 2011. On the

morning of trial, the prosecutor objected to Escobedo’s late disclosure of Dr. Stephens as

a witness. The prosecutor indicated that his limited research during the weekend allowed

him to discover that Dr. Stephens was a forensic pathologist, and he objected to this late-

disclosed witness because he did not know what the content of his testimony would be.



                                               9
Escobedo’s trial attorney, Jeffrey Sanford (“Attorney Sanford”),8 stated that he also did

not know what Dr. Stephens’s testimony would be because he had not talked to him.

Attorney Sanford explained that his law assistant, Michael Edwards (“Attorney

Edwards”)9—who had contacted Dr. Stephens without his knowledge—informed him

that Dr. Stephens was going to review the Dr. Prahlow’s autopsy results. Attorney

Sanford stated that he “really [did not] know if [h]e’d even use Dr. Ste[ph]ens.” (A-2 Tr.

67). The trial court stated that it would “wait and see how this thing unfolds” during trial

but warned Attorney Sanford that “the longer [the State was] kept in the dark, the less

likely Dr. Ste[ph]ens is going to be permitted to testify.” (A-2 Tr. 67). Attorney Sanford

indicated his understanding of the trial court’s warning and again stated that he had no

definite plan to call Dr. Stephens as a witness.

          Also during the first morning of trial, the trial court addressed the admissibility of

evidence that M.E. had suffered a left clavicle fracture, a left elbow fracture, and a rib

fracture in 2007 and made a ruling on the State’s 404(b) motion.                     The trial court

determined that a general reference to the x-rays and the existence of the prior fractures

would be allowed in the State’s case-in-chief when Dr. Wilfred Torres-Martinez (“Dr.

Torres-Martinez”) testified regarding his diagnosis that M.E. did not have osteogenesis

imperfecta because the doctor had reviewed and relied on the x-rays as part of his

8
    Attorney Sanford also represents Escobedo in this appeal.
9
  At trial, Attorney Sanford referred to Edwards as both a “clerk” and a “law student graduate[.]” (A-2
Tr. 7). On appeal, Attorney Sanford refers to Edwards as “his law intern[.]” (Escobedo’s Br. 7-8). One
volume of the Transcript refers to Edwards as a “NOTRE DAME LEGAL INTERN[,]” while the
remaining Transcript volumes list “ESQ.” after Edwards’s name. For simplicity, we will refer to him as
Attorney Edwards.

                                                     10
diagnosis.10    The trial court determined that Dr. Torres-Martinez could discuss his

diagnosis without specific reference as to the date of the examination or how the injuries

were received.

       When making a ruling on the State’s 404(b) motion, the trial court referenced the

three-part test set forth in Camm v. State, 908 N.E.2d 215 (Ind. 2009), reh’g denied. The

trial court determined that evidence of the clavicle and rib injuries from 2007 were not

admissible under Evidence Rule 404(b) because that the State had not provided sufficient

evidence linking Escobedo to those injuries. The trial court, however, determined that

evidence of M.E.’s elbow injury from 2007 would be admissible on the battery and

murder charges because the State had met its burden of showing that Escobedo was

linked to the elbow injury. The trial court ruled that the State could present evidence of

this elbow injury only if Escobedo opened the door to such testimony.

       During the second day of trial, Escobedo’s attorney indicated that he wanted to

call Dr. Stephens as a witness, apparently indicating that he would be called to address

the nature of the injuries to M.E.’s liver and pancreas.              The trial court instructed

Escobedo’s attorney to provide Dr. Stephens’s curriculum vitae and to arrange for the

prosecutor to talk to Dr. Stephens that night.

       The following day, prior to reconvening the jury, the prosecutor informed the trial

court that he had spoken with Dr. Stephens. The prosecutor stated that Dr. Stephens told

him that, if allowed to testify, he would testify that: (1) the injuries to M.E.’s liver and

pancreas were the result of some sort of natural disease and not the result of blunt force
10
 In 2007, after it was discovered that M.E. had had a clavicle, elbow, and rib fracture, Dr. Torres-
Martinez examined and tested M.E. to see if she had any sort of bone deficiency.
                                                11
trauma, which would be contrary to Dr. Prahlow’s proposed testimony; (2) the four rib

fractures—that were examined by Dr. Prahlow and found to be recent fractures with

some degree of healing—were not fractures but were consistent with some type of

metabolic bone disease; (3) Dr. Prahlow’s interpretation of the autopsy slides and the

validity of the other x-rays determining that M.E. had other fractures should be

questioned as to whether the injuries were actually the result of a metabolic bone disease

and that further testing should have been done regarding the bone disease; and (4) a short

fall could have caused her skull fracture, brain swelling, subdural hemorrhaging, other

body fractures, and facial abrasions.     The prosecutor also stated that Dr. Stephens

indicated that he could have conducted further testing of the autopsy slides for bone

disease and that such testing would yield results in three months.

       Escobedo’s attorney, Attorney Sanford, claimed that he had only recently become

aware of the potential significance of evidence relating to damage to M.E.’s liver and

pancreas after the October 13th pretrial hearing. Attorney Sanford indicated that he had

thereafter been made aware of Dr. Stephens as a potential witness on the Thursday before

trial—which was October 20—by Attorney Edwards, who had contacted Dr. Stephens

the previous day.

       The prosecutor, objecting to Dr. Stephens as a late-disclosed witness, argued that

the defense had copies of Dr. Prahlow’s slides and his testimony from Kristina’s trial

since at least the Summer of 2010. The prosecutor asserted that Dr. Stephens’s testimony

would amount to an attack on every medical opinion that would be presented and that the

State, in the midst of trial, did not have time to thoroughly research Dr. Stephens to

                                            12
prepare for cross-examination or to find additional expert witnesses to confirm the

findings of the State’s medical witnesses.

       When determining whether to exclude Dr. Stephens as a witness, the trial court

reviewed the Indiana Supreme Court’s opinion in Vasquez v. State, 868 N.E.2d 473 (Ind.

2007), which set forth the factors helpful in making a determination of whether to

exclude a witness. The trial court ruled that it would allow Escobedo to present Dr.

Stephens as a witness but that it would limit the scope of his testimony to the areas of

which Escobedo’s attorney claimed he had only recently become aware of the

significance. Specifically, the trial court ruled, in relevant part:

              But in balancing all of this out, I think that the most appropriate
       resolution is to allow Dr. Stephens to testify as to the liver and pancreas.
       That limits the scope of his testimony. That addresses the testimony of
       which the defendant was unaware, or the issue of which the defendant was
       unaware until relatively recently. So it enables the defendant to explore
       that topic which it felt at a disadvantage in understanding until very
       recently and allows the [S]tate a fairly limited topic upon which to try to
       obtain further medical information or expert testimony.

                                           *****

               I know you did not have the time that I had last night to research the
       issue of exclusion of witnesses. I can only tell you . . . I have thought about
       this a great deal. I have, as you both know, been a trial lawyer. I have tried
       cases where . . . the emotional content of the trial is such that it weighs very
       heavily on the attorneys and I think makes it even more difficult to do what
       I am asking you to do. I understand all of those things, and I tried to
       balance everything. The prejudice to the defendant against the strong
       preference of the Indiana Supreme Court toward the admission of late
       noticed witnesses[’] testimony. They view it from the perspective that it is
       the defendant’s liberty at stake and that there should be a full erring of the
       evidence.

             So in trying to balance all of this out, I arrived at this decision. That
       based on [Escobedo’s attorney’s] representation and the misunderstanding

                                              13
          regarding the significance of the liver and pancreas versus the availability
          of all the other information. For a very long time I would note that Kristina
          Byers-Escobedo was sentenced on February 26th of 2010, which means
          within short order thereafter a transcript of all of the medical testimony was
          available against the need of course of Mr. Escobedo to have the
          opportunity to vigorously defend himself.

(Vol. II Tr. 23-25). The trial court noted that a continuance was not a likelihood given

the commencement of the trial and Escobedo’s counsel’s assertion on the first day of trial

that Dr. Stephens would likely not even be called as a witness. The trial court told the

prosecutor that it would try to work with the trial schedule to allow him the ability obtain

further medical information or expert testimony on the liver and pancreas issue in

response to the trial court’s ruling allowing Dr. Stephens to testify.

          Thereafter, Escobedo’s attorney made an offer to prove regarding Dr. Stephens’s

excluded testimony.11 Dr. Stephens then testified and disagreed with the Dr. Prahlow’s

opinion that the fibrosis found on M.E.’s liver and pancreas was the result of blunt force

trauma. Dr. Stephens testified that the fibrosis could have been caused by some sort of

disease that could have been ruled out with further testing of the liver and pancreas.

          On the sixth day of the jury trial, Escobedo testified.                   During his direct

examination,12 Escobedo testified regarding his version of how M.E. sustained her skull

fracture. Escobedo testified that he found M.E. in her bed with vomit on her and asked

her if her “belly” hurt, to which she “shook her head yes.” (Vol. V Tr. 30). Escobedo

11
   In Escobedo’s offer to prove, he presented testimony from Dr. Stephens, who suggested that M.E. had
a bone abnormality (either a bone dyplasia or metabolic bone disease). Dr. Stephens acknowledged that
M.E. was tested for, and found not to have, osteogenesis imperfect; however, he opined that other bone
dysplasias should have been ruled out. Dr. Stephens also stated that he did not know whether or not a
bone dysplasia or metabolic bone disorder would affect M.E.’s susceptibility to injury or a skull fracture.
12
     Escobedo’s direct examination was conducted by Attorney Edwards.
                                                    14
testified that he then undressed M.E., had her take her diaper to the trash, and then got

into the shower with her. He further testified that M.E. started to fall, he tried to reach for

her, and then he fell on top of her. Escobedo testified that he tried to talk to M.E. but that

she was not responsive. He testified that he got dressed, wrapped M.E. in a towel and a

blanket, took her to the sofa, and called Kristina, who was in the driveway. Escobedo

then testified that when Kristina asked him how M.E. had gotten the lump on her head, he

did not tell Kristina about falling in the shower with M.E. but instead told her that he

“found her like that.” (Vol. V Tr. 33). Escobedo stated that he lied to his wife because

he knew they were going to the hospital, and he wanted Kristina to say that she was with

him and he “didn’t want people to think [he] was doing something wrong with [his]

daughter.” (Vol. V Tr. 33).

       Escobedo also admitted that he and Kristina lied to staff at the hospital by telling

them that they found M.E. unconscious. When Escobedo’s attorney asked him why he

did not tell the truth at the hospital, he replied that he was “scared” because “they already

did me wrong once” when “[t]hey took my daughter [sic] away from me before.” (Vol.

V Tr. 36). Escobedo then testified regarding how DCS had removed M.E. from the home

in 2007 after they took her to the hospital for a respiratory problem. Escobedo then

testified in detail about injuries M.E. had sustained in 2007—including injuries to her

elbow, clavicle, and rib—and about his interactions with DCS. When testifying about

M.E.’s 2007 elbow injury, his testimony suggested that her elbow was injured by the

doctor who manipulated it and placed it in a sling. Escobedo also talked about a second

time that M.E. had been removed by DCS. Escobedo stated that DCS accused them of

                                              15
abusing M.E. and that he denied it.        Escobedo’s attorney asked, “Was abuse ever

substantiated?”, and Escobedo replied, “No.” (Vol. V Tr. 52).

       Following Escobedo’s testimony, the State argued that Escobedo had opened the

door to evidence regarding M.E.’s 2007 injuries with his testimony that he was “done

wrong” and his testimony that DCS had not substantiated abuse.              Thus, the State

requested to present testimony to rebut Escobedo’s testimony that DCS had wrongfully

removed M.E. Escobedo’s attorney argued that evidence of the 2007 injuries was not

admissible under Rule 404(b) and the Camm test because, as had been discussed before

trial, there was not sufficient evidence connecting Escobedo to the injuries.

       The trial court granted the State’s request for limited rebuttal testimony, clarifying

that the testimony was being allowed in response to Escobedo’s direct examination

testimony and for the limited purpose of rebutting Escobedo’s testimony that M.E. had

been wrongfully removed. The trial court stated that the rebuttal testimony was not for a

Rule 404(b) purpose of rebutting Escobedo’s testimony that he did not abuse M.E. and

not for trying to prove that Escobedo had committed the injuries. Escobedo’s attorney

stated that he understood but requested the trial court to give a limiting instruction. The

trial court granted the request, and the trial judge worked with Escobedo’s attorney on the

wording for the limiting instruction.

       Thereafter, the State presented rebuttal testimony from an orthopedic doctor and a

DCS worker. Dr. Clemency testified about M.E. having a fractured elbow, clavicle, and

rib in January 2007 and testified that these injuries to five-month-old M.E. led him to



                                             16
contact DCS. The DCS worker testified that DCS detained M.E. because of information

received from medical doctors and that DCS did substantiate abuse.

       The trial court gave the jury the following limiting instruction both after Dr.

Clemency’s testimony and the DCS worker’s testimony: “You have heard testimony . . .

regarding the circumstances surround the removal of [M.E.] from her parents’ care in

January of 2007. You may or may not consider this evidence only for the purpose of

evaluating the defendant’s testimony regarding the reasons for her removal.” (Vol. VII

Tr. 82). The trial court also read the limiting instruction as part of its final instructions to

the jury.

       During the jury trial, multiple doctors opined that M.E.’s skull fracture was caused

by some sort of blunt force trauma that was non-accidental. The doctors also opined that

the nature and extent of M.E.’s injuries were suggestive of child abuse and that a

significant amount of force would be necessary to sustain a skull fracture such as M.E.

had. For example, Dr. Dejong opined that the amount of force necessary to cause such a

skull fracture could include things such as being thrown against a wall, being hit with a

blunt object, or being in an auto accident.

       The jury found Escobedo guilty of Class A felony battery and Class B felony

neglect of a dependent and not guilty of murder. The trial court entered judgment of

conviction on the battery conviction as charged and entered judgment of conviction on

the neglect of a dependent as a Class D felony.

       At the sentencing hearing, the trial court found Escobedo’s lack of criminal history

to be a mitigating factor. The trial court, however, determined, that his lack of criminal

                                              17
history was balanced out by the aggravating factor that he was an illegal alien and had

been in this country illegally since the age of seventeen. Citing Sanchez v. State, 891
N.E.2d 174 (Ind. Ct. App. 2008), the trial court found that Escobedo’s “disregard of the

immigration law” to be an aggravating factor and acknowledged that it could not

sentence Escobedo more harshly because of his illegal alien status. (Vol. X Tr. 160).

The trial court determined that Escobedo’s illegal status aggravator “balance[d] out” his

lack of criminal history mitigator. (Vol. X Tr. 160).     The trial court also found the

following additional aggravating circumstances: (1) M.E.’s young age and vulnerability;

(2) Escobedo’s violation of his position of trust with M.E.; and (3) the nature and

circumstances of the offenses, including the extensive final injuries suffered by M.E. and

the amount of force necessary to sustain those injuries. The trial court imposed a fifty

(50) year sentence for Escobedo’s Class A felony battery conviction and a three (3)

sentence for his Class D felony neglect of a dependent conviction. The trial court ordered

that the sentences be served consecutively and executed at the Department of Correction.

Escobedo now appeals his convictions and sentence. Additional facts will be provided as

necessary.

                                       DECISION

1. Evidentiary Rulings

      Escobedo contends that the trial court abused its discretion by (a) excluding

testimony from Dr. Stephens; and (b) admitting rebuttal evidence from the State.

      The admission and exclusion of evidence falls within the sound discretion of the

trial court, and we review the admission of evidence only for abuse of discretion. Wilson

                                           18
v. State, 765 N.E.2d 1265, 1272 (Ind. 2002). An abuse of discretion occurs when the trial

court’s decision is clearly against the logic and effect of the facts and circumstances

before it. Conley v. State, 972 N.E.2d 864, 871 (Ind. 2012), reh’g denied.

       A. Exclusion of Evidence

       Escobedo first argues that the trial court abused its discretion by excluding Dr.

Stephen’s testimony regarding his opinion that M.E. suffered from some sort of

metabolic bone disease.

       “Trial courts have the discretion to exclude a belatedly disclosed witness when

there is evidence of bad faith on the part of counsel or a showing of substantial prejudice

to the State.” Williams v. State, 714 N.E.2d 644, 651 (Ind. 1999), cert. denied.       Our

Indiana Supreme Court has provided factors that are helpful in determining whether to

exclude witness testimony: (1) the point in time when the parties first knew of the

witness; (2) the importance of the witness’s testimony; (3) the prejudice resulting to the

opposing party; (4) the appropriateness of instead granting a continuance or some other

remedy; and (5) whether the opposing party would be unduly surprised and prejudiced by

the inclusion of the witness’s testimony. Vasquez v. State, 868 N.E.2d 473, 476 (Ind.

2007) (citing Williams, 714 N.E.2d at 651 n.5; Cook v. State, 675 N.E.2d 687, 691 n.3

(Ind. 1996)). “Indiana jurisprudence recognizes a strong presumption to allow defense

testimony, even of late-disclosed witnesses: ‘The most extreme sanction of witness

exclusion should not be employed unless the defendant’s breach has been purposeful or

intentional or unless substantial and irreparable prejudice would result to the State.’”

Vasquez, 868 N.E.2d at 476 (quoting Wiseheart v. State, 491 N.E.2d 985, 991 (Ind.

                                            19
1986)). When making a decision to exclude a witness, a trial court “must give substantial

weight” to a defendant’s constitutional right to present witnesses on his behalf. Vasquez,
868 N.E.2d at 476. However, “depending on the circumstances, excluding a witness may

be appropriate or it may be unconstitutional.” Id. (citing Taylor v. Illinois, 484 U.S. 400

(1988)).

       Escobedo contends that the trial court erred by excluding his late-disclosed

witness’s testimony, asserting that there is no evidence that Escobedo’s counsel acted in

bad faith and that the testimony would not have prejudiced the State.

       We first clarify that the trial court did not exclude Dr. Stephens as a witness.

Despite the late notification of Dr. Stephens as a witness, the trial court allowed Dr.

Stephens to testify. The trial court merely limited his testimony to the subject area of the

injuries to M.E.’s liver and pancreas based on Escobedo’s attorney’s assertion that the

defense had only become aware of the significance of the injuries a week before trial.

       Additionally, the trial court’s ruling was not made based on a finding that

Escobedo or his attorney had engaged in bad faith. Indeed, the trial court indicated that

Escobedo’s counsel had not “attempt[ed] to sand bag” or had not acted in bad faith. (Vol.

II Tr. 19). Instead, the trial court struck a balance between the prejudice to the State and

the importance of allowing Escobedo to present evidence by allowing Dr. Stephens to

testify while limiting the subject area of his testimony.

       The State contends that “[t]he trial court engaged in a thorough and thoughtful

balancing of the parties’ interests and did not abuse its discretion in permitting only

limited testimony from Dr. Stephens.” (State’s Br. 11). We agree.

                                             20
       The trial court made a thorough and extremely clear record regarding its decision

to limit Dr. Stephens’s testimony and recapped the proceedings and reasons for its ruling

as follows:

             What I’m searching for are the cases that I discussed earlier in the
      context of the witness. I wanted to make sure that I hit those five points
      that were outlined. In Vasquez and made clear the determination - - the
      reasons for the determination. The five factors the court indicated were
      helpful in determining whether to exclude a witness were these: when the
      parties first knew of the witness. It seems to me, both sides.

              Mr. Sanford [Escobedo’s attorney] learned of the witness on
      Thursday, filed a witness list on Friday, which the [S]tate received at 3:30.
      In those last two days that preceded the beginning of this trial on Monday,
      two expert witnesses[’] names were filed: Doctor Marvin Miller, first, and
      then Dr. Peter Stephens. The defense counsel indicated on Monday what
      the record reflects, which the Court took to indicate that Dr. Stephens was
      not a likely witness. The importance of the witness’s testimony that has
      been described by defense counsel relates to the alternate explanations for
      the injuries received by the child. It was also described by Mr. Cotter [the
      prosecutor] to include, not only the injuries to the organs of the pancreas
      and liver, but also the possibility of metabolic reasons for the bone breaks
      and the status of the rib fractures found by Dr. Prahlow and Dr. Stephens.
      Also, the [S]tate learned yesterday, the Court learned this morning, it would
      include short falls and the possibility of the injuries to [M.E.] being
      sustained by short fall. So they’re significant for the defense. The
      prejudice resulting to the opposing party, as [the prosecutor] indicated,
      who’s in the midst of trial. The nature of the testimony that the defense
      seeks to elicit is medical. It is technical. It is, these topics are topics about
      which the medical community is in disagreement. The doctor’s potential
      opinion that the cause of the bone breaks was the result of a metabolic
      disease is something that the [S]tate is at least unable to refute by testing,
      having been unaware of this claim. The appropriateness of lesser remedies
      such as continuances, given just the status of the filing, the time of the
      filing of the notice of the witness and the conversations that this Court held
      on Monday with counsel make [a] continuance unavailable as a remedy, in
      terms at least of continuing the entire trial. The trial was about to begin. It
      appeared that it was unlikely Dr. Stephens would be called, and I find no
      fault with the [S]tate to not having asked for a continuance, at that time. I
      will further note that, as to Dr. Miller, the [S]tate did not request a
      continuance or any accommodation, had Dr. Miller been called.

                                             21
               And the fourth was whether the opposing party would be unduly
       surprised and prejudiced by the inclusion of the witness’s testimony. The
       [S]tate had indicated the ways in which it would be prejudiced by that
       inclusions. The Court has attempted to balance that prejudice, which the
       Court finds to be substantial, against the defendant’s right to fully and
       completely present a defense. I find that, as to certainly the short fall issue,
       that Dr. Uscinski, who is the other expert witness who the defendant plans
       to call, I assume that he would be capable, as a neurologist, of addressing
       the issue of brain injury in short falls.

              I also further find that when the defense indicated they would - -
       Maybe not find. I note that when the defense indicated that it would like to
       call Dr. Stephens it couched its explanation for the lateness of the proffer’s
       name couched in the context of the organ injuries of which the defendant
       was unaware of the - - significance of which the defendant was unaware.
       In arriving at its determinations as to what to allow and what not to allow,
       the Court took that into consideration and tried to balance that against the
       fact that this case has been pending for three years, that for almost a year
       and a half the transcripts of the prior trial of Kristina Byers-Escobedo were
       available, and that the issue of how the bones might have broken, both in
       terms of the mechanism of injury, as well as whether there was any other - -
       I think this is the right word - - was not unknown. And if the Court were to
       allow all of these topics to be covered by Dr. Stephens, I believe that the
       [S]tate would be unduly prejudiced because of the various topics about
       which Dr. Stephens has an opinion, and so that is why the Court has ruled
       that the information regarding the organs may be inquired into, and Dr.
       Stephens may testify as to that, but the other topics about which Dr.
       Stephens has an opinion are not to be inquired into by the defendant.
       Somehow the [S]tate might, though I doubt it, open the door to some of
       these other topics in its inquiry with Dr. Stephens. But absent that, those
       topics are not to be covered by the defendant.

(Vol. II Tr. 77-80) (italics to case name added).

       Given the factors in Vasquez and our review of the record before us and the

specific facts of this case, we conclude that the trial court did not abuse its discretion by

allowing Dr. Stephens to testify while limiting his testimony.         Here, the trial court

weighed the nature of Dr. Stephens’s proposed testimony—which was medical and


                                             22
technical in nature and included topics about which the medical community was in

disagreement—with the timing of the filing of the notice—which did not allow the State

sufficient time to refute that medical testimony by conducting additional medical testing

or by obtaining additional experts to testify—along with the fact that any issue regarding

M.E.’s bones had been known and available for a minimum of one and one-half years

since Kristina’s trial.

       We recognize the “strong presumption to allow defense testimony, even of late-

disclosed witnesses.” Vasquez, 868 N.E.2d at 476. From the record before us, it is clear

that the trial court also recognized that presumption and was mindful of Escobedo’s right

to present evidence while, at the same time, it tried to accommodate any prejudice to the

State by Escobedo’s late-disclosed witness. Given the specific circumstances in this case,

we conclude that the trial court did not err when it allowed Dr. Stephens to testify on a

limited basis. Accordingly, we affirm the trial court’s evidentiary ruling.

       B. Admission of Evidence

       Next, Escobedo asserts that the trial court abused its discretion by allowing the

State to present rebuttal evidence. Specifically, Escobedo contends that the admission of

testimony from Dr. Clemency and the DCS worker regarding injuries M.E. suffered in

2007 was inadmissible 404(b) evidence.        Escobedo argues that the State’s rebuttal

testimony was erroneously admitted because there was not sufficient evidence that he




                                            23
was the perpetrator of the prior bad acts and because the trial court did not balance the

probative value of the evidence against its prejudicial value under Evidence Rule 403.13

       Indiana Evidence Rule 404(b) provides that:

       Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It
       may, however, be admissible for other purposes, such as proof of motive,
       intent, preparation, plan, knowledge, identity, or absence of mistake or
       accident . . . .

Evidence Rule 404(b) is “designed to prevent the jury from assessing a defendant’s

present guilt on the basis of his past propensities.” Hicks v. State, 690 N.E.2d 215, 218

(Ind. 1997). In determining whether to admit evidence of specific acts under the rule, the

trial court is to: (1) determine whether the evidence of other crimes, wrongs, or acts is

relevant to a matter at issue other than the defendant’s propensity to commit the charged

act; (2) determine that the proponent has sufficient proof that the person who allegedly

committed the act did, in fact, commit the act; and (3) balance the probative value of the

evidence against its prejudicial effect pursuant to Indiana Evidence Rule 403. Camm v.

State, 908 N.E.2d 215, 223 (Ind. 2009), reh’g denied.

       Nevertheless, evidence that is otherwise inadmissible under Rule 404(b) may

become admissible “where the defendant ‘opens the door’ to questioning on that

evidence.” Jackson v. State, 728 N.E.2d 147, 152 (Ind. 2000). “‘[T]he evidence relied



13
   To the extent Escobedo is raising a claim of error under Rule 403 separate from the analysis of Rule
404(b), we find that he has waived such argument because he did not raise a specific objection to the
State’s rebuttal evidence based on Evidence Rule 403. “Grounds for objection must be specific and any
grounds not raised in the trial court are not available on appeal.” Grace v. State, 731 N.E.2d 442, 444
(Ind. 2000), reh’g denied. Thus, Escobedo’s argument regarding Evidence Rule 403 is not available on
appeal.
                                                  24
upon to ‘open the door’ must leave the trier of fact with a false or misleading impression

of the facts related.’” Id. (quoting Gilliam v. State, 383 N.E.2d 297, 301 (Ind. 1978)).

       Prior to trial, the trial court ruled that evidence regarding M.E.’s injuries sustained

in 2007 would not be admissible under Rule 404(b) and the test set forth in Camm.

However, at trial, Escobedo testified during direct examination that he lied to hospital

staff about M.E.’s injuries because “they already did me wrong once” when “[t]hey took

my daughter [sic] away from me before.” (Vol. V Tr. 36). Escobedo then testified in

detail about injuries M.E. had sustained in 2007—including injuries to her elbow,

clavicle, and rib—and about how DCS had removed M.E. from their home on two

occasions. Escobedo also testified that DCS had not substantiated abuse.

       The State argued that Escobedo had opened the door to evidence regarding M.E.’s

2007 injuries, and Escobedo’s attorney argued that evidence of the 2007 injuries was not

admissible under Rule 404(b) and the Camm test because, as had been discussed before

trial, there was not sufficient evidence connecting Escobedo to the injuries. The trial

court granted the State’s request to present rebuttal testimony. In doing so, the trial court

specifically clarified that the rebuttal testimony was being allowed in response to

Escobedo’s direct examination testimony and for the limited purpose of rebutting

Escobedo’s testimony that M.E. had been wrongfully removed. The trial court explained

that the testimony was not being offered as Rule 404(b) evidence or for the purpose of

trying to prove that Escobedo had committed the injuries.

       Thereafter, the State presented rebuttal testimony from Dr. Clemency and a DCS

worker. Dr. Clemency testified about M.E. having a fractured elbow, clavicle, and rib in

                                             25
January 2007 and testified that these injuries to five-month-old M.E. led him to contact

DCS. The DCS worker testified that DCS detained M.E. because of information received

from medical doctors and that DCS did substantiate abuse. After each witness, the trial

court gave the following limiting instruction: “You have heard testimony . . . regarding

the circumstances surrounding the removal of [M.E.] from her parents’ care in January of

2007. You may or may not consider this evidence only for the purpose of evaluating the

defendant’s testimony regarding the reasons for her removal.” (Vol. VII Tr. 82).

       Here, Escobedo’s testimony that he was “done wrong” left the jury with a false

impression that M.E. was wrongfully removed from his home by DCS.                 Thus, his

testimony opened the door to the State’s introduction of evidence to rebut this false

impression. Indeed, Escobedo admits that he “opened the door” when he testified “that

he had been done wrong before by the removal of his daughter from his home[.]”

(Escobedo’s Br. 17). Because Escobedo opened the door with his testimony, Evidence

Rule 404(b) did not bar admission of evidence of relating to M.E.’s injuries in 2007 that

led to her removal by DCS. See Jackson, 728 N.E.2d at 152 (explaining that evidence

otherwise inadmissible under Rule 404(b) may become admissible where the defendant

opens the door to questioning on that evidence). Accordingly, the trial court did not

abuse its discretion by allowing the State to present the rebuttal evidence. See, e.g., id.

(holding that that trial court, which had granted a motion in limine excluding evidence of

defendant’s prior battery of the victim, did not err in allowing State to present evidence of

the prior battery where defendant opened the door to such testimony).



                                             26
2. Appropriateness of Sentence

       Lastly, Escobedo argues that his aggregate sentence of fifty-three (53) years was

inappropriate.

       We may revise a sentence if it is inappropriate in light of the nature of the offense

and the character of the offender. Ind. Appellate Rule 7(B). The defendant has the

burden of persuading us that his sentence is inappropriate. Childress v. State, 848 N.E.2d
1073, 1080 (Ind. 2006). The principal role of a Rule 7(B) review “should be to attempt to

leaven the outliers, and identify some guiding principles for trial courts and those charged

with improvement of the sentencing statutes, but not to achieve a perceived ‘correct’

result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). Whether a

sentence is inappropriate ultimately turns on “the culpability of the defendant, the

severity of the crime, the damage done to others, and a myriad of other factors that come

to light in a given case.” Id. at 1224 (emphasis added). Our sentence review under

Appellate Rule 7(B) “is not to determine whether another sentence is more appropriate

but rather whether the sentence imposed is inappropriate.” Conley v. State, 972 N.E.2d
864, 876 (Ind. 2012) (internal quotation marks and citation omitted), reh’g denied. “It is

not a matter of second guessing the trial court sentence.” Id.

       In determining whether a sentence is inappropriate, we acknowledge that the

advisory sentence “is the starting point the Legislature has selected as an appropriate

sentence for the crime committed.” Childress, 848 N.E.2d at 1081.            Escobedo was

convicted of battery as a Class A felony and neglect of a dependent, which the trial court

entered as a Class D felony. The sentencing range for a Class A felony is between twenty

                                            27
(20) and fifty (50) years, with the advisory sentence being thirty (30) years. I.C. § 35-50-

2-4. The sentencing range for a Class D felony is between six (6) months and three (3)

years, with the advisory sentence being one and one-half (1½) years. I.C. § 35-50-2-7.

Here, the trial court sentenced Escobedo to the maximum term for each of his convictions

and imposed an aggregate fifty-three (53) year sentence executed in the Department of

Correction.

       Regarding the nature Escobedo’s battery offense, the record reveals that on

December 2, 2008, M.E. watched TV and appeared to be an otherwise normal two-year-

old when her mother left the house that night. However, during the time M.E.’s mother

was gone from the house and Escobedo was left alone with the two children, M.E.

sustained facial abrasions, as well as, a fourteen-centimeter skull fracture and a subdural

hematoma that ultimately led to her death. During the trial, doctors testified that the

nature and extent of M.E.’s injuries were suggestive of child abuse and that a significant

amount of force would be necessary to sustain a skull fracture such as M.E. had. Indeed,

one doctor opined that the amount of force necessary to cause such a skull fracture could

include things such as being thrown against a wall, being hit with a blunt object, or being

in an auto accident. M.E. had to endure surgery, during which the neurosurgeon removed

part of her skull to accommodate the extensive swelling to her brain.

       The trial court, when discussing aggravating factors, summarized the nature of the

battery offense as follows:

               Specifically, I considered [M.E.’s] injuries and what those injuries
       tell us about what happened to [M.E.]. I once read a book, and I wish I
       could quote this better, but it was more than a decade ago, and it was about

                                            28
       abus[ed] children, and I think it was some pathologist who wrote that the
       sad irony of child abuse is that all too often a child who can not speak in
       life, in death their body is able to tell us what they couldn’t tell in life, and
       [M.E.’s] body certainly did that. She had that 14-centimeter fracture, and
       that fracture is significant in reflecting upon the force with which she was
       struck, as well as were the rotational injuries and the bruising to the brain
       and the contusions to the brain. The scalp contusion on the right side and
       the back of her face, the abrasions on her chin, all told those doctors who
       were asked about it that that was not just one strike that she suffered on the
       night of December 2nd, but that there had to be, and I think Dr[s]. Oranu
       and Prahlow said this, three planes of injuries. She had the front, the side
       and the back. And then of course there were the assorted bruises, although
       none of them were extraordinarily large, about her body. So [Drs.] Prahlow
       and Oranu said three planes. Dr. Yount, as you’ll recall, said she was
       brutalized.

(Vol. X Tr. 161-62).

       Additionally, as to the nature of the neglect of a dependent offense, the record

reveals that M.E. suffered numerous injuries during her young lifetime while in

Escobedo’s care. For example, in June 2008, M.E. sustained an elbow injury while he

was watching her, but Escobedo and his wife did not seek immediate medical treatment

for M.E. Instead, they waited a couple of days and drove M.E. to a hospital three hours

from their house. Also, in the Fall of 2008, M.E. injured her leg while in Escobedo’s

care. The injury caused M.E. to walk with a limp and to favor one leg, but Escobedo and

Kristina did not seek medical treatment for M.E.’s injured leg. Tests conducted on M.E.

after her skull surgery revealed that she had multiple old rib fractures, old fractures of the

distal portion of both humerus bones, as well as an old fracture of her left tibia.

       As to Escobedo’s character, the record reveals that Escobedo did not have a

criminal history. However, as the trial court discussed, Escobedo—who was twenty-four

years old at the time of his offense—had entered the United States illegally when he was

                                              29
seventeen years old and apparently had not done anything to change his status as an

illegal alien. The trial court, citing to Sanchez, found that Escobedo’s disregard of the

immigration law to be an aggravating factor; acknowledged that it could not sentence

Escobedo more harshly because of his illegal alien status; and determined that

Escobedo’s illegal status aggravator “balance[d] out” his lack of criminal history

mitigator. (Vol. X Tr. 160).

       Escobedo acknowledges that “[t]he trial court properly used Sanchez to justify

considering [Escobedo’s] illegal status as an aggravator.”          (Escobedo’s Br. 20).

However, Escobedo contends that the trial court erred by using that aggravator to balance

out his lack of criminal history mitigator, which he suggests was significant and should

have entitled him to some leniency. In essence, Escobedo’s argument is nothing more

than a challenge to the weight the trial court gave to his criminal history mitigator, which

is not reviewable on appeal. See Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007)

(explaining that the relative weight assigned to aggravators and mitigators is not subject

to appellate review), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).

       Escobedo’s character is also reflected by the lies he told when discussing how

M.E. was injured on the night she died. Escobedo lied to his wife, to the police, and to

the doctors who were trying to save her. As the trial court noted during sentencing,

Escobedo’s “series of lies” during the last days of M.E.’s life “reflect[ed] very poorly on

[his] character.” (Vol. X Tr. 160). Additionally, as the trial court noted, Escobedo

abused a position of trust with M.E. when he committed these crimes against her, which

also is a negative reflection on his character.

                                              30
      Escobedo suggests that his sentence was inappropriate because he received the

maximum sentence, which he contends is for the worst offenders. He asserts that because

he did not have a criminal history, he was not the “worst of the worst” and was “not an

appropriate candidate for the statutory maximum sentence.”          (Escobedo’s Br. 22).

Escobedo’s argument, which focuses on one aspect of his character, ignores the

aggravators found by the trial court, which included (1) M.E.’s young age and

vulnerability; (2) Escobedo’s violation of his position of trust with M.E.; and (3) the

nature and circumstances of the offenses, including the extensive final injuries suffered

by M.E. and the amount of force necessary to sustain those injuries.

      The trial court recognized that Escobedo did not have a criminal history but

determined that the particularly heinous nature of the crime against Escobedo’s own

young child called for maximum sentences.        The trial court acknowledged that the

maximum sentence is reserved for the worst of the worst offenders and discussed its

rationale of imposing maximum sentences during sentencing.

              To begin with, what is the worst of the worst when you’re talking
      about the death of a child? That’s a hard analysis. So I looked at her death.
      I’ve talked about that. The brutality involved in that final injury but, also,
      the rest of it. [M.E.] did not go gentle into that good night. She had to
      undergo that surgery, and in that surgery they took away a part of her scalp
      or skull, laid it aside, wrapped her head in the hope that the reduction in
      pressure resulting from the skull removal would somehow relieve the
      pressure enough that she would survive. Which i[t] didn’t. But she went
      through that because of you, because of the injury you inflicted upon your
      daughter. And so when I’m talking about the offense and the nature of the
      injury, I find that that to be among the worst of the worst.

            And then I’m also supposed to look at the offender, the worst of the
      worst offender, and often when I’m doing that when I’m sentencing what
      I’m looking at is a criminal record, and you have none, but what is the

                                           31
        worst of the worst offender when we’re talking about a little girl killed, and
        the killer, the person responsible for her death, is her father? The person
        that . . . that’s most supposed to help her and protect her and care for her.
        That you’re the one that inflicted those blows, I think, makes under these
        circumstances you among the worst of the worst offenders, and I didn’t
        know exactly how to categorize this, but I thought about the age . . . [t]he
        age of the victim. Not just in terms of her vulnerability that I talked about
        earlier, but in the context of the worst of the worst, you know, and a child’s
        death at two.

                I have a niece that’s seven, and I thought about well, what has [she]
        done by seven that [M.E.] never got the opportunity to do because of how
        young she was? [M.E.] never got the opportunity to sing in a Christmas
        recital. [M.E.] never got the opportunity to kick a soccer ball or dance
        ballet, and I think that makes this among the worst of the worst . . .

(Vol. X Tr. 163-64).

        Escobedo has not persuaded us that his sentence is inappropriate. Given the nature

of Escobedo’s offenses, his character, and the aggravators found by the trial court, the

imposition of maximum sentences was justified as form of retribution in this specific

case.14 In other words, the maximum sentence here can be justified as a deontological

response giving voice to a community’s outrage, based on the facts and circumstances of

the crime. Accordingly, we affirm the trial court’s sentence. See, e.g., Sanchez, 891
N.E.2d at 176 (holding that—despite defendant’s lack of criminal history—his 40-year

maximum sentence under his plea agreement was not inappropriate in light of the nature

of the offense and defendant’s character, which included the aggravator that he was an

illegal alien).

14
   We recognize that “under our state constitution the primary aim of punishment is rehabilitation, not
retribution or deterrence.” Gonzalez v. State, 980 N.E.2d 312, 318 n.5 (Ind. 2013) (citing Ind. Const. art.
1, § 18) (“The penal code shall be founded on principles of reformation, and not vindictive justice.”). But
see Wallace v. State, 905 N.E.2d 371, 379 (Ind. 2009) (noting that “the traditional aims of punishment”
include “retribution and deterrence”) (quoting Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168 (1963)),
reh’g denied.
                                                    32
      Affirmed.

ROBB, C.J., and MAY, J., concur.




                                   33